Citation Nr: 0004985	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-16 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to a disability rating greater than 10 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 1997 and 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's hearing loss and his period of active duty 
service.  

2.  The veteran's PTSD is manifested by a variety of 
subjective complaints, including consistent symptoms of 
depression, anxiety, irritability, sleep disturbance with 
nightmares, suspiciousness, and lack of motivation.  
Examinations reflect objective evidence of depression, 
anxiety, some agitation, mild restriction of affect, 
occasional slightly pressured speech, occasional 
circumstantial responses to questions, and slight impairment 
of judgment and insight.  The Global Assessment of 
Functioning scores of 55 and 60 reflect moderate symptoms or 
moderate difficulty in social or occupational functioning. 

3.  There is no evidence of psychosis, hallucinations, 
delusions, speech abnormalities or other indicia of thought 
disorder, panic attacks, paranoia, obsessional behavior, 
suicidal or homicidal ideation, memory loss, impaired 
concentration, impaired cognition, or inability to care for 
self.   


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  

2.  The criteria for entitlement to no more than a 30 percent 
disability rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Application of 38 U.S.C.A. § 1154(b) does not establish a 
presumption of service connection, but eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Arms v. West, 12 Vet. App. 188, 194-95 (1999); Wade 
v. West, 11 Vet. App. 302, 304-305 (1998); Russo v. Brown, 9 
Vet. App. 46, 50 (1996); Caluza v. Brown, 7 Vet. App. 498, 
507 (1995).  Therefore, "[s]ection 1154(b) provides a 
factual basis upon which a determination can be made that a 
particular      . . . injury was incurred . . . in service 
but not a basis to link etiologically the [injury] in service 
to the current condition."  Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Caluza, supra).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Section 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  That is, service 
connection may be in order if the evidence sufficiently 
demonstrates a relationship between the current hearing loss 
disability and service. Id. (citing Godfrey v. Derwinski, 2 
Vet. App. 352 (1992)).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms, 12 Vet. App. at 193 (1999); 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The service medical records include a September 1968 pre-
induction audiometric examination, and a January 1971 
separation audiometric examination.  A hearing loss within 
the above-stated guidelines was not shown.  The evidence 
reveals a January 1995 VA outpatient audiology evaluation 
report that shows hearing loss disability within the meaning 
of 38 C.F.R. § 3.385.  The veteran asserts that he incurred 
hearing loss in service.  When determining whether the claim 
is well grounded, the Board presumes the truthfulness of that 
assertion.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21.

However, in this case, the Board finds that the veteran's 
claim for hearing loss is not well grounded because there is 
no competent medical evidence of a nexus between the hearing 
loss disability and service.  Epps, 126 F.3d at 1468.  That 
is, there is no medical evidence of record that relates the 
hearing loss to service.  Such evidence is required to 
establish a well grounded claim.  

To the extent the veteran may assert that he has had 
continuous symptoms of hearing loss since service, the claim 
would remain not well grounded.  The Board emphasizes that 
the provisions of 38 C.F.R. § 3.303(b) do not relieve a 
veteran of the burden of providing a medical nexus in order 
to establish a well grounded claim.  Rather, a veteran 
diagnosed with a chronic disorder must still provide a 
medical nexus between the current disorder and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60, 66 (1999).  
Similarly, the veteran's claim that the hearing loss resulted 
from combat does not eliminate the need for medical nexus 
evidence.  Cohen, 10 Vet. App. at 138.  

The veteran has not submitted any evidence to suggest that he 
is a trained medical professional.  Therefore, he is not 
competent to offer an opinion on matters that require medical 
knowledge, such as determinations of etiology.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for hearing loss.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for hearing loss, he should submit medical 
evidence showing that his hearing loss in related to his 
period of active duty service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


Increased Rating for PTSD

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed to address the 
issue at hand.

Factual Background

The RO established service connection for PTSD in an October 
1998 rating decision.  It awarded a 10 percent rating 
effective from November 15, 1996, the date of receipt of the 
claim.  The veteran appealed that assigned rating amount.  

The veteran underwent a VA psychiatric examination in March 
1997.  He related that he had a history of alcoholism, though 
he had been sober for 11 years.  He had experienced problems 
keeping a job due to alcoholism and problems dealing with 
authority.  He was self-employed as a handyman, though little 
interest in employment.  He was divorced.  Subjective 
complaints included feelings of bitterness about his 
participation in Vietnam, melancholy, apathy, lack of 
motivation, decreased energy, increased appetite with 30-
pound weight gain, progressive social isolation, and 
worsening depression.  In addition, he feared being betrayed 
by others and was increasingly easy to aggravate and to 
anger.  He slept no more than three or four hours at one 
time.  The veteran had dreams, but they were unrelated to war 
experiences.  The veteran was casually dressed and neatly 
groomed.  He was superficially cooperative and polite, though 
it was clear that he could be easily agitated, as shown 
through sarcasm and tone of voice on several occasions.  
Mental status examination revealed generally normal speech 
with generally linear and goal-directed thought processes.  
Thought content was appropriate to the interview.  Affect was 
mildly restricted with some intermittent agitation.  Judgment 
for social propriety and self-preservation was intact.  
Insight into psychological symptoms and presentation was 
fair.  There was no evidence of psychosis.  The veteran 
denied suicidal or homicidal ideation.  The Axis I diagnosis 
was post-traumatic stress syndrome symptoms without a frank 
diagnosis of the condition.  The Axis II diagnosis was 
antisocial personality features.  The examiner commented that 
the veteran may have had more symptoms of PTSD, but he 
appeared to have made a relatively adequate adaptation to his 
experiences, with the exception of angry feelings toward the 
government and about his own participation.  The veteran's 
other difficulties in adapting to life after the military due 
were due in part to an apparently pre-existing syndrome of 
personality disorder characteristics.  

VA records showed that the veteran was admitted to the PTSD 
Residential Rehabilitation Program (PRRP) from April 1997 to 
July 1997 for evaluation of his PTSD symptoms.  During the 
admission, he participated in group and individual 
counseling.  He was discharged to return to work as 
tolerated.  Medications included Paxil.      

VA outpatient records dated in October 1997 and December 1997 
indicated that the veteran continued to complain of lethargy, 
depression, anxiety, and irritability since the PTSD program.  
Medications included Paxil and Buspar.  

The veteran submitted a March 1998 psychological evaluation 
from Eugene S. Cherry, Ph.D.  Although he had been self-
employed in the past, the veteran related that he had let the 
business go.  He had had only two long-term relationships.  
He had no children.  He currently lived alone.  He continued 
to maintain sobriety.  Subjectively, the veteran perceived 
the world around him as threatening.  He had nightmares about 
Vietnam three to four times a week.  He also reported having 
flashbacks, though he denied hallucinations or delusions.  He 
slept four to five hours per night.  During the day while 
awake, he stayed away from people and meditated and did yoga 
to try to control his symptoms.  His appetite was adequate 
with 30-pound weight loss.  His depression was improved with 
medication.  He expressed overwhelming feelings of 
hopelessness, helplessness, and worthlessness associated with 
physical and emotional impairments, as well as intense 
feelings of depression sometimes associated with guilt.  He 
also lacked an interest in sex.  Energy level was average.  

Dr. Cherry commented that the veteran was fully oriented and 
presented with average height and weight and clean clothes 
and appearance.  He generally maintained eye contact.  On 
mental status examination, he demonstrated expressive signs 
of anxiety, i.e. trembling hands and facial tics, about every 
five minutes.  Thought content was strong for worry about 
being able to support himself.  There was no crying or angry 
agitation.  Responses were relevant and coherent.  There was 
pressure in response time to questions asked concerning his 
inability to work and continuing PTSD symptoms.  There was no 
slowed response time to questions.  There was no evidence of 
neologisms, looseness of associations, or tangentiality of 
thought.  He denied suicidal or homicidal ideation, 
hallucinations, or delusions.  Although he denied paranoid 
ideation, he did report some feelings about neighbors and 
people at VA being out to get him.  Short- and long-term 
memory, concentration, attention, and abstraction ability 
were all intact.  Judgment was considered adequate.  Findings 
from psychometric tests were generally consistent with the 
veteran's reported symptoms.  The Axis I diagnosis was PTSD 
and alcohol dependence in remission.  The Axis II diagnosis 
was personality disorder not otherwise specified with 
paranoid personality symptoms.  Psychosocial stressors 
included physical pain, nightmares, depression, and thoughts 
of violence triggered by seeing violence.  Dr. Cherry 
assigned a Global Assessment of Functioning (GAF) score of 
55.  He indicated that he felt that the veteran was 
permanently impaired at the 50 percent level due to PTSD.     

In September 1998, the veteran was afforded another VA 
psychiatric examination.  His claims folder and medical 
records were reviewed by the examiner.  The veteran had 
financial problems due to inconsistent employment.  He 
remained sober.  He lived alone and was able to care for 
himself.  There was no family history of physical or sexual 
abuse.  The veteran visited his brother once a year but did 
not see his two sisters.  He enjoyed movies, music, and 
plays.  He especially enjoyed being outdoors.  He was usually 
alone but wanted companionship.  Subjectively, the veteran 
complained of decreased energy, a desire for social 
isolation, little patience or tolerance, impulsiveness, 
interrupted sleep with nightmares, startle response, 
hypervigilance, loss of appetite with weight loss, anxiety, 
depression, decreased concentration, impulsiveness, fear, 
decreased motivation, and no desire to work.  He denied 
psychosis, panic attacks, or obsessive-compulsive behavior.  
The examiner reported that the veteran was fully oriented, 
cooperative with good eye contact, and casually dressed and 
neatly groomed.  He appeared relaxed and confident.  

Mental status examination showed spontaneous and coherent 
speech with normal tone, though slightly pressured.  Thoughts 
were circumstantial and focused on Vietnam experiences and 
often included sarcasm and cynicism.  Affect was variable, 
non-labile, and appropriate.  Although the veteran was 
generally well controlled, there was occasional mild 
agitation.  He reported his mood as frustrated.  There was no 
evidence of hallucinations, delusions, psychosis, paranoia, 
thought disorder, or psychomotor agitation or retardation.  
He denied suicidal or homicidal ideation.  Cognition was well 
preserved and memory was intact.  Insight was limited.  
Judgment was fair.  The result of the mini mental state 
examination was 30/30.  The Axis I diagnosis was dysthymic 
disorder, post-traumatic stress syndrome, alcohol dependence 
in complete remission, and rule out PTSD.  The Axis II 
diagnosis was narcissistic and antisocial personality traits, 
rule out narcissistic personality disorder, and rule out 
antisocial personality disorder.  Psychosocial stressors 
included unemployment, financial problems, poor social 
support, relationship issues, and unresolved issues of loss, 
grief, and anger.  The examiner assigned a GAF score of 60.  
He commented that the veteran would probably require 
extended, possible lifetime, treatment. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is evaluated as 10 percent disabling under 
Diagnostic Code (Code) 9411.  38 C.F.R. § 4.130.  A 10 
percent rating is assigned when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; when 
symptoms are controlled by continuous medication.  A 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411 (1998).

In this case, the Board finds that the evidence supports 
entitlement to a 30 percent evaluation for PTSD.  The veteran 
relates a variety of subjective complaints, including 
consistent symptoms of depression, anxiety, irritability, 
sleep disturbance with nightmares, suspiciousness, and lack 
of motivation.  The VA examinations and the evaluation from 
Dr. Cherry reflect evidence of depression, anxiety, some 
agitation, mild restriction of affect, occasional slightly 
pressured speech, occasional circumstantial responses to 
questions, and slight impairment of judgment and insight.  
The GAF scores of 55 and 60 reflect moderate symptoms or 
moderate difficulty in social or occupational functioning.  
Considering this evidence in terms of the rating criteria set 
forth above, the Board finds that the overall disability 
picture more closely resembles the requirements for a 30 
percent rating.  38 C.F.R. § 4.7.   

In addition, the Board finds that the preponderance of the 
evidence is against a 50 percent rating in this case.  
Specifically, the record fails to reveal evidence of 
psychosis, hallucinations, delusions, speech abnormalities or 
other evidence of thought disorder, panic attacks, paranoia, 
obsessional behavior, suicidal or homicidal ideation, memory 
loss, impaired concentration, impaired cognition, or 
inability to care for self.  Although it is clear that the 
veteran is impaired, and in spite of Dr. Cherry's opinion, 
the Board cannot conclude that the total disability picture 
approximates the criteria set forth for a 50 percent rating.  
38 C.F.R. § 4.7.  

Finally, the Board finds no basis for an extra-schedular 
rating for PTSD pursuant to 38 C.F.R. § 3.321(b)(1).  There 
is no evidence of frequent hospitalization for PTSD.  
Although it is unclear whether the veteran is unemployed or 
employed inconsistently, the evidence does not support the 
finding that PTSD in particular has markedly interfered with 
employment.  

In summary, the Board finds that the evidence supports no 
more than a 30 percent disability rating for PTSD.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.130, Code 9411.   


ORDER

Entitlement to service connection for hearing loss is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent disability 
rating for PTSD is granted.   




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



